December 15, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
            HARRIS COUNTY FLOOD CONTROL DISTRICT, Appellant

NO. 14-10-01040-CV                       V.

              GREAT AMERICAN INSURANCE COMPANY, Appellee
                         ____________________

      This cause, an appeal from the order in favor of appellee, GREAT AMERICAN
INSURANCE COMPANY, signed October 1, 2010, was heard on the transcript of the
record. For the reasons stated in this court’s opinion, we reverse the trial court’s order
denying appellant HARRIS COUNTY FLOOD CONTROL DISTRICT’s second plea to
the jurisdiction to the extent that the trial court refused to dismiss (1) appellee’s
equitable-subrogation claim in which it seeks recovery beyond what appellant owes
under the Handex Contract, as that term is defined in this court’s opinion, and (2)
appellee’s waste claim based upon appellant’s allegedly negligent or wrongful conduct.
We remand to the trial court with instructions to dismiss these two claims for lack of
subject-matter jurisdiction. We affirm the remainder of the trial court’s order. For good
cause, we order both appellant and appellee to pay one-half of all costs incurred in this
appeal. We further order this decision certified below for observance.